In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00091-CR
                                   No. 07-15-00106-CR
                                   No. 07-15-00107-CR


                        EX PARTE DANIEL LEE AINSWORTH

                      On Appeal from the County Court at Law No. 1
                                  Potter County, Texas
                        Trial Court Nos. 141066, 141094, 141118;
                       Honorable W. F. (Corky) Roberts, Presiding

                                    August 25, 2015

                           ORDER OF REINSTATMENT
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      In these three cases appellant, Daniel Lee Ainsworth, appeals the trial court’s

ruling on his petitions for pretrial habeas corpus relief. Appellant proceeded on appeal

pro se. When he did not timely file his appellate brief, we abated the appeals and

remanded the cases to the trial court for a determination whether appellant should

continue representing himself or, if indigent, receive court-appointed counsel.


      Responding to our order, the trial court conducted a hearing.         The resulting

record was filed in this court on August 17. The reporter’s record indicates the trial
court appointed Mr. Brooks Barfield, Jr. to represent appellant in the three habeas

appeals.


      The July 15, 2015 abatements are dissolved and the three appeals are

reinstated. Mr. Barfield shall file appellant’s brief in the three habeas appeals on or

before September 24, 2015.


      It is so ordered.


                                              Per Curiam




Do not publish.




                                          2